Ludeling, C. J.
By consent the appeals in the cases numbered 4504, 4615, and 4621, have been consolidated in this court.
*127The plaintiff alleges that she is the owner of certain real estate in New Orleans, which is in her possession; that O. S. Sauvinet, sheriff,did illegally deed under a pi’etended adjudication unto Francois Lacroix the said property, acting under and by virtue of two alleged fieri facias writs in a suit entitled Wm. McCracken vs. Anna E. Drouet, and Geo. Purves vs. same defendant. She alleges that the pretended sale or adjudication is null and void, because no notice to appoint appraisers and ho appraisement was ever made, as contemplated by law, and that the said property was adjudicated as aforesaid for a sum greatly below two-tliirds of its value. She prayed for an injunction to prevent the sheriff and protended purchaser from disturbing her possession, and to have the deed to Lacroix declared null and void. The injunction was granted, and, on motion, was set aside. The objections urged against the injunction are, that the bond is not for a sufficient amount, that the sureties are not solvent, and that no injunction could issue till the plaintiff had tendered the amount of the price of adjudication to the purchaser.
The bond is for-tho amoxmt fixed by the judge, and the suretie/j are Solvent and good for the bond, according to the evidonco in this record. The other objection is a peremptory exception to the suit, and Wül be noticed hereafter.
In the progress of the case defendant took a rule against plaintiff to show cause why the appeal taken by plaintiff from the judgment dissolving his injunction should not be dismissed; After hearing, the rule was dismissed, and the defendant took an appeal, No. 4615. The plaintiff had a right to appeal; the bond was for the amount fixed, and the securities are good, Lacroix filed an exception to the suit* alleging that the amount of his bid was paid by him to the sheriff, and by the sheriff to the judgment creditors, and that the plaintiff can not carry on this suit until she shall have tendered the amount of the price paid as aforesaid. This same exception is made in the motion to dissolve before alluded to. There is no evidence in this record that the price was paid as alleged. It is not probable that the price has been paid to the jxxdgmont creditors, inasmuch as the property has not been delivered unto the buyer.
But the principle invoked does not apply to a suit like this, which is not an action in revendication to recover back property sold and delivered to a third party. This is an action to prevent the consummation of an illegal and void sale; to stop the sheriff and others from perpetrating a wrong against the right of the plaintiff by dispossessing her of her property illegally.
Purves alleged no cause of action. Enough has been said already to show there is no merit in this exception.
It is therefore ordered and adjudged that the judgments appealed from by plaintiff be reversed, that the injunction bo reinstated, and the *128exception be overruled, and that the case be remanded to be tried on the merits, according to law, the defendants to pay the costs.